         Case 2:15-cv-01653-JFC-CRE Document 227 Filed 11/25/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    ANDY BUXTON,                                  )
                                                  )
                 Plaintiff,                       )
                                                  )
    v.                                            )
                                                      Civil Action No. 2:15-cv-1653
                                                  )
    RIVERS CASINO,                                )
                 Defendant.                       )


                                       MEMORANDUM OPINION

           In this case, plaintiff Andy Buxton (“Buxton”) asserted that Rivers Casino engaged in a

civil conspiracy with other defendants to deny his rights as protected by the First, Fifth, Sixth

and Fourteenth Amendments to the U.S. Constitution. Buxton’s theory was that Rivers Casino

provided falsified documents to agents of the Commonwealth Attorney General’s Office that

were thereafter used in criminal proceedings against him. The case was referred to a United

States magistrate judge for pretrial proceedings in accordance with the Magistrate Judges Act, 28

U.S.C. § 636(b)(1), and Local Rules of Court 72.C and 72.D.            On January 15, 2020, the

magistrate judge entered a Report and Recommendation (“R&R”) (ECF No. 205),

recommending that summary judgment be granted in favor of Rivers Casino and against Buxton.

           On March 4, 2020, this court issued an opinion and order adopting the R&R and entered

judgment in favor of Rivers Casino and against Buxton (ECF Nos. 210, 211). On March 13,

2020, Buxton filed a notice of appeal. Ten days later, on March 23, 2020, Buxton filed the

pending pro se motion for reconsideration of this court’s March 4, 2020 decision (ECF No.

214).1      Because Buxton was pursuing an appeal, this court did not act on the motion for

reconsideration.

1
    Buxton signed the motion on March 17, 2020.
                                                  1
      Case 2:15-cv-01653-JFC-CRE Document 227 Filed 11/25/20 Page 2 of 2




       On September 14, 2020, the United States Court of Appeals for the Third Circuit issued

an opinion which affirmed this court’s grant of summary judgment in favor of Rivers Casino

(ECF No. 224-1). The mandate was returned to this court on November 10, 2020 (ECF No.

224). Buxton’s motion for reconsideration is now ripe for disposition by this court. A response

from Rivers Casino is not necessary.

   The court of appeals affirmed this court’s March 4, 2020, decision in favor of Rivers Casino.

This court is bound by the appellate court’s decision and, in any event, Buxton did not articulate

any valid grounds to reverse this court’s decision. Buxton’s motion for reconsideration of this

court’s March 4, 2020 decision (ECF No. 214) will, therefore, be DENIED.

   An appropriate order will be entered.


Dated: November 25, 2020



                                                    BY THE COURT:

                                                    /s/ Joy Flowers Conti
                                                    Joy Flowers Conti
                                                    Senior United States District Court Judge




                                                2
